DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections/Objections
The objection to the nucleotide sequence disclosure contained in this application for not complying with the requirements for such a disclosure as set forth in 37 C.F.R. 1.821 - 1.825 is withdrawn.  Applicant’s amendment to the specification and clarification that Figure 8 solely discloses 1 sequences of SEQ ID NO:1 overcomes the objection.
The objection to claim 81 as a substantial duplicate of claim 60 is withdrawn.  The amendments cancel claim 81.
The rejection of claims 60-85, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  The amendments to the claims overcome the issues of indefiniteness of record.
The rejection of claim(s) 60-64, 66-70, 78, and 81-85 is/are, under 35 U.S.C. 102(a)(1) as being anticipated by Chattopadhyay 2004 (Brain 127:929-939, 2004), is withdrawn.  The claims more narrowly specify “an inactivating mutation of (i) genes encoding….ICP0, ICP4, ICP22, and ICP27”.  Chattopadhyay does not disclose an inactivating mutation of the ICP0 gene.
The rejection of claim(s) 60-73 and 79-85, under 35 U.S.C. 102(a)(1) as being anticipated by Goss (Gene Therapy 16(4):493-501, 2009), is withdrawn.  Goss does not disclose the newly added insulator limitations claimed.
The rejection of claim(s) 60-70, 74, 75, and 78-85, under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Coffin (US2003/0113348 A1 pub date:6/19/2003; effectively filed:1/21/2000), is withdrawn. Coffin does not disclose the newly added insulator limitations claimed.
The rejection of claim 76, under 35 U.S.C. 103 as being unpatentable over Coffin (US2003/0113348 A1 pub date:6/19/2003; effectively filed:1/21/2000), as applied to claims 60-70, 74, 75, and 78-85  above, and further in view of Vilaltra (US 2008/0102087 A1), is withdrawn.  Coffin in view of Vilaltra doe not teach the newly added insulator limitations claimed.
The rejection of claim 77, under 35 U.S.C. 103 as being unpatentable over Coffin (US2003/0113348 A1 pub date:6/19/2003; effectively filed:1/21/2000), as applied to claims 60-70, 74, 75, and 78-85  above, and further in view of Brown (Brown et al.  Nature Medicine 12(5):585-591, 2006), is withdrawn.  Coffin in view of Brown do not teach the newly added insulator limitations claimed.  
The rejection of claims 72 and 73, under 35 U.S.C. 103 as being unpatentable over Coffin (US2003/0113348 A1 pub date:6/19/2003; effectively filed:1/21/2000), as applied to claims 60-70, 74, 75, and 78-85  above, and further in view of Pertel (Pertel and Spear. Journal of Virology 71(10):8024-8028, 1997), is withdrawn.

The following rejections are necessitated by the amendments to the claims:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1) Claim(s) 60, 61, 63-65, 69, 70, 74, 75, and 78-85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US2003/0113348 A1 pub date:6/19/2003; effectively filed:1/21/2000) in further view of Bloom (WO 2005/080581 A2 publication date:9/1/2005).
Regarding claims 60 and 81, Coffin teaches non-oncolytic HSV viruses are desirable. These may be replication incompetent viruses. Their function is typically to deliver heterologous genes (i.e. comprises a polynucleotide encoding one or more transgenes) to an individual ([0111]). In particular, for use as a vector in non-oncolytic applications, mutations may be made such that virus regulatory immediate early gene expression is minimised. Thus, the genes encoding ICP4, ICP27, ICP22 and/or ICP0 may be inactivated or deleted either individually or in combination, or mutations in the virion trans-activator protein vmw65 included preventing/reducing its trans-activating ability. In particularly preferred embodiments for non-oncolytic applications, the genes encoding ICP27, ICP0 and ICP4 are deleted (with or without additional deletion/inactivation of ICP22 and/or ICP47), or ICP27 and ICP4 deleted with an inactivating mutation in vmw65, or ICP4 deleted, again with an inactivating mutation in vmw65. Thus, Coffin expressly discloses all of the structural limitations of the claimed HSV vector ([0112]).
Coffin does not teach the newly added limitations of the HSV vector comprising one or more insulator sequences in operably connection to the transgene(s).  However, Bloom teaches a HSV vector comprising a transgene encoding a LAP1-1 promoter, LTE enhancer, LacZ reporter gene, and SV40 PolyA.   The transgene is flanked by insulator sequence B1 and B2.  See Figure 12A.  Bloom further teaches that the insulator sequences B1 and B2 bounding the expression cassette enables sustained long-term expression of the expression cassette (p. 18, section 4.15).  
As such, it would have been obvious to an artisan of ordinary skill at the time of effectively filing to modify the HSV vector of Coffin to include insulator sequences B1 and B2 flanking the transgene, as taught by Bloom, to predictably arrive at the limitations of claims 60 and 81.  The artisan would have a reasonable expectation of success because Bloom provides enabling guidance the B1 and B2 sequences and where to place them in the HSV vector using well established molecular biology methods.  Further, the artisan would have been motivated to include these insulator sequences because Bloom teaches that their inclusion enabled sustained long-term expression of an expression cassette.  Thus, Coffin in view of Bloom renders claims 60 and 81 obvious.
Regarding claim 61, Coffin further includes deletion/inactivation of ICP47 as discussed above.  Thus, Coffin in view of Bloom renders claim 61 obvious for reasons discussed above.
	
	Regarding claims 63, 64 and 65, Coffin teaches the deletion inactivation as discussed above.
	Regarding claims 69 and 70, Coffin teaches preferably, in an HSV strain, said virus lacks a functional UL43 gene, and/or a functional vhs gene, or, in a non-HSV strain, lacks a functional equivalent of UL43 and/or vhs; and optionally, in an HSV strain,, lacks a functional vmw65 gene due to a mutation in said gene which abolishes its transcriptional-activation activity, or, in a non-HSV strain, lacks a functional gene equivalent to vmw65 due to a mutation in said gene which abolishes its transcriptional-activation activity; and optionally lacks at least one functional immediate early gene selected from ICP0, ICP4, ICP22 and ICP27 ([0120]).  The “vhs gene” is also known as the UL41gene.  As such, Coffin teaches further an inactivating deletion of one or more non-essential genes, including the vhs gene or UL41 gene.  Thus, Coffin in view of Bloomer render these claims obvious.
	Regarding claims 74 and 75, Coffin teaches heterologous gene are operably linked to a promoter that allows expression in mammalian cells.  The promoter can be one that function in a ubiquitous manner (i.e. constitutive promoter) such as the promoter of beta-actin or tubulin.  The promoter can also be a tissue or cell specific promoter such as the NSE promoter ([0133]-[0135].  Thus, Coffin in view of Bloom teaches the limitations of these claims.
	Regarding claim 78, Coffin teaches that the heterologous gene encodes a polypeptide or antisense RNA (claim 21).  This teaching encompasses wherein the one or more transgenes is one or more non-coding RNAs.
	Regarding claims 79 and 80, Coffin teaches intergenic insertion site for heterologous gene to be introduced by recombination (Figure 1).   These sites have consensus sequences for a recombinase enzyme to allow such a heterologous gene introduction into the HSV vector.  Thus, Coffin teaches the limitations of these claims.
	Regarding claims 82, Coffin teaches a viral stock solution of the claimed HSV vector as discussed above.
	Regarding claim 83, Coffin teaches that the virus of their invention is intended to be combine with a pharmaceutically acceptable carrier for administration and therapeutic use ([0149]).  Thus, Coffin in view of Bloom the limitations of claim 83.
	Regarding claims 84 and 85, Coffin teaches oncolytic treatment and/or gene delivery to cells for therapeutic purposes may then be carried out following direct injection of the vector composition into target tissue (i.e. infecting non-complementing cell directly).  See [0150].  Coffin also teaches infecting cells in vitro and an vivo with the HSV vector of their invention to identify potential therapeutic genes ([0154]).  Thus, Coffin teaches a method of expressing the transgene in vitro and in vivo as claimed.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by Coffin in view of Bloom. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

(2)  Claim(s) 66-68 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US2003/0113348 A1 pub date:6/19/2003; effectively filed:1/21/2000) in view of Bloom (WO 2005/080581 A2 publication date:9/1/2005) as applied to claims 60, 61, 63-65, 69, 70, 74, 75, and 78-85 above, and further in view of Goss (Gene Therapy 16(4):493-501, 2009).
Regard claim 66, Coffin in view of Bloom teaches the claims as discussed above.  Coffin in view of Bloom does not teach wherein one or more of the IPC0, ICP4, ICP22, and ICP27 genes is expressed as an early or late gene.
However, Goss teaches an HSV vector variant that is constructed by deleting the two essential IS genes, ICP4 and ICP27, and modifying the promoters of IE genes, ICP22 and ICP47, such that they demonstrate early transcriptional kinetics.  These modifications effectively ablate the expression of the IE gene products, ICP4, ICP27, ICP22, and ICP47 in non-complementing cells.  See paragraph bridging pp. 3-4.  
As such, it would have been obvious to an artisan of ordinary skill in the art at the time of effectively filing to produce a variant of the HSV vector of Coffin and Bloom that modifies the promoters of ICP4 and ICP27 to change the transcriptional kinetics from an immediate early gene to an early gene, as taught by Goss to predictably arrive at the limitations of claim 66.  One would have a reasonable expectation of success because the sequences of all these genes and their promoters were known as was the recombinant technology need to make the modification.  One would have been modified to make such a variant because Goss teaches that these modifications effectively ablate the expression of the IE gene products, ICP4, ICP27, ICP22, and ICP47 in non-complementing cells.  Thus, Coffin in view of Bloom in further view of Goss render claim 66 obvious.
Regarding claim 67, Coffin in view of Bloom in further view of Goss teach the ICP22 is expressed as an early gene as discussed above.
Regarding claim 68, Coffin in view of Bloom in further view of Goss teach the ICP22 genome is under control of an early promoter as discussed above.
Regarding claim 71, Goss teaches deletion of the internal repeat (joint) region.  See Figure 1(b).  Thus Coffin in view of Bloom in further view of Goss render claim 71 obvious for reasons discussed above.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by Coffin in view of Bloom in further view of Goss. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.
(3)  Claim(s) 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US2003/0113348 A1 pub date:6/19/2003; effectively filed:1/21/2000) in view of Bloom (WO 2005/080581 A2 publication date:9/1/2005) as applied to claims 60, 61, 63-65, 69, 70, 74, 75, and 78-85 above, and further in view of Vilaltra (US 2008/0102087 A1).  
Coffin in view of Bloom teaches the claim as discussed above.  Coffin does not expressly teach that the multiple transgenes are in a polycistronic conformation.  However, at the time of the invention, linking multiple genes together in a polycistronic conformation was well established in the prior art.  For example, Vilalta teaches the use of a polycistronic construct where two or more HSV coding region are transcribed as a single transcript in eukaryotic cells and that it may be constructed by separating the various coding regions with IRES sequences ([252]).
Thus it would have been obvious to an artisan of ordinary skill in the art at the time of effectively filing to place the intended multiple transgenes in the HSV vector of Coffin in view of Bloom in a polycistronic configuration using IRES separating the different transgenes, as taught by Vilatra, to predictably arrive at the HSV vector of claim 76.  The artisan would have had a reasonable expectation of success because the use of polycistronic configurations in expression vectors have long been establish and are predictable in the prior art, as exemplified by Vilatra.  Further the artisan would be motivated to use a polycistronic configuration to separate multiple transgenes in the HSV vector of Coffin because this would allow for transcription of the transgenes as a single transcript, as taught by Vilalta.  Thus, Coffin in view of Bloom in further view of Vilatra render the instant claim obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by Coffin in view of Bloom in further view of Vilatra. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.
(4)  Claim(s) 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US2003/0113348 A1 pub date:6/19/2003; effectively filed:1/21/2000) in view of Bloom (WO 2005/080581 A2 publication date:9/1/2005) as applied to claims 60, 61, 63-65, 69, 70, 74, 75, and 78-85 above, and further in view of Brown (Brown et al.  Nature Medicine 12(5):585-591, 2006).  
Regarding claim 77, Coffin in view of Bloom teaches the HSV vector as described above.  They does not teach wherein the polynucleotide encoding one or more transgenes comprises one or more binding site for a microRNA.  However, Brown teaches a gene transfer viral vector system that exploits the endogenous miRNA machinery for transgene regulation.  Brown teaches constructing a miRNA-regulated viral vector by inserting four tandom copies of a 23-bp sequence (mirT) with perfect complementarity to miRNAs (enriched in the cells that are not the target cells) into the 3’ region of a GFP expression cassette driven by the ubiquitously expressed PGK promoter.  This design, using multiple copies of a perfectly complementary target (i.e. bind site for a microRNA), is intended to optimization repression of the transgene in the presence of the miRNA (paragraph bridging pp. 585 and 586).  This allowed for intravenous administration of the viral vector with expression of the transgene in non-hematopoietic cells and repression of transgene expression in the hematopoietic lineage cells.  Such miRNA regulation by the addition of miRNA binding sites in the transgene allowed for stable targeted expression of the transgene and removal of expression in cells not intended for expression (abstract and discussion session pp. 589-590).  
Thus as the time of effectively filing, it would have been obvious to an artisan of ordinary skill to introduce tandom copies of a 23-bp sequence (mirT) with perfect complementarity to miRNAs (i.e. miRNA binding sites), taught by Brown, into the transgene(s) in the 3’UTR in the HSV vector taught by Coffin in view of Bloom to predictably arrive at the HSV vector of claim 77.  The artisan would have a reasonable expectation of success because Brown provides a successful method of incorporating such 23-bp sequences into transgenes using well established molecular biology techniques.  Further the artisan would have been motivated to include such miRNA binding sequences because it allows for targeted repression of the transgenes in non-target cells and stable expression of the transgene by the targeted cells.  Thus, Coffin in view of Bloom in further view of Brown renders claim 77 obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by Coffin in view of Bloom in further view of Brown. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

(5)  Claim(s) 72 and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (US2003/0113348 A1 pub date:6/19/2003; effectively filed:1/21/2000) in view of Bloom (WO 2005/080581 A2 publication date:9/1/2005) as applied to claims 60, 61, 63-65, 69, 70, 74, 75, and 78-85 above, and further in view of Pertel (Pertel and Spear. Journal of Virology 71(10):8024-8028, 1997).
Regarding claims 72 and 73, Coffin in view of Bloom teaches the HSV vector as discussed above.  They does not teach that the further comprises a gene encoding a mutant glycoprotein that enhances infectivity or that directs entry through non-canonical receptors.  However, Pertel describes a HSV-1 comprising a mutated gC gene that ablates its ability to be expressed and a missense mutation in gK (abstact; p. 8024, col 2 last paragraph).  These mutations lead to a resistance to gD mediated interference which therefore leads to increased infectivity (abstract; p. 8024, col 2 last paragraph).
Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing to include the mutations to gC and gK genes, as taught by Pertel, in the HSV vector, taught by Coffin in view of Bloom, to predictably arrive at the limitations of claims 72 and 73.  An artisan would have a reasonable expectation of success because Pertal describes where the mutations are in the HSV genome and methods of exacting such mutations was long established in the molecular biology art.  Further, an artisan would want to include these mutations because Pertel teaches that they enhance infectivity of HSV-1 vectors.  Thus, Coffin in view of Bloom in further view of Pertel renders claims 72 and 73 obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by Coffin in view of Bloom in further view of Pertel. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632